DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1,3,5-14,17,18,20-25 are pending.
	Claims 1,3,5-6,8-9,11,14,17,18 have been amended.
	Claims 2,4,15,16, and 19 have been canceled.
	Clams 21-25 are new claims. 
The 35 U. S. C. § 101 rejection with respect to claims 1-13 is hereby withdrawn in light of the claims amendment filed on 07/27/2022. 

Response to Arguments
3.	Applicant's arguments filed on 07/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fails to teach  amended limitations “to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files; wherein, in determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files have been deleted from the source storage device prior to the resumption of the file transfer operation for the one or more of the plurality of files and are unavailable for transmission to the cloud storage platform during a resumed file transfer operation for the one or more of the plurality of files; and to cause deletion from the one or more databases of information corresponding to the one or more of the plurality of files that have been deleted from the source storage device.” as presented in claims 1,14 and 18. Examiner respectfully disagrees. 
Regarding “determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files,” Liao paragraphs [0052] and [0053] teaches using a threshold values as retransmission criteria for failed file transfer operation. 
Regarding “wherein, in determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files have been deleted from the source storage device prior to the resumption of the file transfer operation for the one or more of the plurality of files and are unavailable for transmission to the cloud storage platform during a resumed file transfer operation for the one or more of the plurality of files,” Bedadala paragraph [0183] discloses  a file has been deleted from source storage after the file transferred to the secondary storage. In this case the file already determined to be transferred since the transferring is completed. Therefore, the file was not deleted prior to transferring process to the secondary storage. Furthermore, since the file has been deleted, it is not available for transferring process to the secondary storage. 
Regarding “to cause deletion from the one or more databases of information corresponding to the one or more of the plurality of files that have been deleted from the source storage device.” Bedadala [0431], teaches deleting transaction log files from secondary storage associated with backup files. The data/file can be removed from a source storage and can be replaced from logical pointer or stub obtained from the secondary storage ([0183]). The secondary storage can be a cloud storage (Bedadala [0303]). 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1,3,5-12,14,17,18, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al. (US 2021/0034571 hereinafter referred to as Bedadala), in view of Liao et al. (US2015/0127773 hereinafter referred to as Liao). 

Regarding claim 1,
Bedadala teaches:
 An apparatus comprising: at least one processing platform comprising at least one processor coupled to a memory; said at least one processing platform being configured” (Bedadala [0005], data backup operation to be performed from a client device via storage manager, media agent etc.). 
“to store information corresponding to a plurality of files being written from a source storage device to a cloud storage platform in a file transfer operation, wherein the information corresponding to the plurality of files is stored in one or more databases;” (Bedadala [0298] [0005] [0303], creating transaction log files in transaction log file repository regarding files being backed up to a storage device. The backup is performed from the client device storage to a network storage site or secondary storage. The network storage can be a cloud storage system to be used for the backup operation). 
“in response to a failure of the file transfer operation, to identify from the information one or more file offsets successfully written to the cloud storage platform for one or more of the plurality of the files prior to the failure” (Bedadala [0447], determining restarting point from transaction log files in order to continue interrupted backup process. As discussed above, the log transaction files has information regarding backed up files to the storage device). 
“to cause resumption of the file transfer operation for the one or more of the plurality of files from the identified one or more file offsets” (Bedadala [0447] [0009], resuming interrupted backup operation based on restart point determined from log files. Bedadala further teaches restarting interrupted backup process. Therefore, the data backup operation continue and it is a file transferring process). 
 “wherein, in determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files have been deleted from the source storage device prior to the resumption of the file transfer operation for the one or more of the plurality of files and are unavailable for transmission to the cloud storage platform during a resumed file transfer operation for the one or more of the plurality of files; and” (Bedadala [0183], teaches transferred data deleted  from source storage, and replacing the deleted data using reference pointer or stub from the secondary storage. Thus, it is unavailable to transfer it to the secondary storage because the data is deleted. In this case, the data is completely transferred (i.e. no resumption transfer process is required), and it is determined that the file was not deleted from the source storage prior to the backup process. Further it is deleted from the primary source storage. The secondary storage can be cloud storage). 
“to cause deletion from the one or more databases of information corresponding to the one or more of the plurality of files that have been deleted from the source storage device” (Bedadala [0431] [0183], deleting transaction log files from secondary storage associated with backup files. Files can be deleted from the primary storage once they transferred to the secondary storage).
Bedadala does not explicitly teach:
“one or more file offset.” 
“to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files”
Liao teaches:
“one or more file offset.” (Liao paragraph [0048] teaches determining number of bytes for a file as starting point from already transferred file segmented in order to resume failed file transferring process). 
“to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files” (Liao [0052-0053], teaches retransmission criteria for failed file.  The criteria set threshold values for the file transfer in order to retransmit the file according to the criteria). 
Both Bedadala and Liao teaches file transferring form a first device to a second device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedadala to include starting point for failed file transmission and to determine file retransmission criteria as disclosed by Liao, such inclusion improves continuing failed file transferring from breakpoint, and to perform file transferring based on network condition associated with predetermined file transferring criteria (Liao [0048][0052]-[0053]). 

Regarding claim14,
Bedadala teaches: 
“A method comprising: storing information corresponding to a plurality of files being written from a source storage device to a cloud storage platform in a file transfer operation; wherein the information corresponding to the plurality of files is stored in one or more databases;” (Bedadala [0298] [0005] [0303], creating transaction log files in repository regarding files backed up to a storage device. The backup is performed from the client device storage device to a network storage site or secondary storage. The network storage can be cloud storage system to be used for the backup operation). 
“in response to a failure of the file transfer operation, identifying from the information one or more file offsets successfully written to the cloud storage platform for one or more of the plurality of the files prior to the failure;” (Bedadala [00447], determining restarting point from transaction log files, in order to continue interrupted backup process. As discussed above, the log transaction files has information regarding files backup to the storage device).  
“causing resumption of the file transfer operation for the one or more of the plurality of files from the identified one or more file offsets” (Bedadala [0447] [0009], resuming interrupted backup operation based on restart point determined from log files. Bedadala further teaches restarting interrupted backup process. Therefore, the data backup operation continue and it is a file transferring process). 
“wherein, determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files have been deleted from the source storage device prior to the resumption of the file transfer operation for the one or more of the plurality of files and are unavailable for transmission to the cloud storage platform during a resumed file transfer operation for the one or more of the plurality of files; and” (Bedadala [0183], teaches transferred data deleted  from source storage, and replacing the deleted data using reference pointer or stub from the secondary storage. Thus, it is unavailable to transfer it to the secondary storage because the data is deleted. In this case, the data is completely transferred (i.e. no resumption transfer process is required), and it is determined that the file was not deleted from the source storage prior to the backup process. Further it is deleted from the primary source storage. The secondary storage can be cloud storage). 
“to cause deletion from the one or more databases of information corresponding to the one or more of the plurality of files that have been deleted from the source storage device” (Bedadala [0431] [00183], deleting transaction log files from secondary storage associated with backup files. Files can be deleted from the primary storage once they transferred to the secondary storage).
“wherein the method is performed by at least one processing platform comprising at least one processing device comprising a processor coupled to a memory” (Bedadala [0074], a computing device comprising a processor and a memory to perform the disclosed functions).
Bedadala does not explicitly teach:
“one or more file offset.” 
“to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files”
Liao teaches:
“one or more file offset.” (Liao paragraph [0048] teaches determining number of bytes for a file as starting point from already transferred file segmented in order to resume failed file transferring process). 
“to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files” (Liao [0052-0053], teaches retransmission criteria for failed file.  The criteria set threshold values for the file transfer in order to retransmit the file according to the criteria). 
Both Bedadala and Liao teaches file transferring form a first device to a second device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedadala to include starting point for failed file transmission and to determine file retransmission criteria as disclosed by Liao, such inclusion improves continuing  failed file transferring from breakpoint, and to perform file transferring based on network condition associated with predetermined file transferring criteria (Liao [0048][0052]-[0053]). 

Regarding claim 18,
Bedadala teaches:
“A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing platform causes said at least one processing platform:” (Bedadala [0497] [0005], data backup operation to be performed from client device via storage manager, media agent etc.)  
“to store information corresponding to a plurality of files being written from a source storage device to a cloud storage platform in a file transfer operation” (Bedadala [0298] [0005] [0303], creating transaction log files regarding files backed up to a storage device. The backup is performed from the client device storage to a network storage site or secondary storage. The network storage can be cloud storage system to be used for the backup operation). 
“in response to a failure of the file transfer operation, to identify from the information one or more file offsets successfully written to the cloud storage platform for one or more of the plurality of the files prior to the failure;” (Bedadala [00447], determining restarting point form transaction log files, in order to continue interrupted backup process. As discussed above, the log transaction files has information regarding files backup to the storage device).
“to cause resumption of the file transfer operation for the one or more of the plurality of files from the identified one or more file offsets.” (Bedadala [0447] [0009], resuming interrupted backup operation based on restart point determined from log files. Bedadala further teaches restarting interrupted backup process. Therefore, the data backup operation continue and it is a file transferring process). 
“wherein, determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files have been deleted from the source storage device prior to the resumption of the file transfer operation for the one or more of the plurality of files and are unavailable for transmission to the cloud storage platform during a resumed file transfer operation for the one or more of the plurality of files; and” (Bedadala [0183], teaches transferred data deleted  from source storage, and replacing the deleted data using reference pointer or stub from the secondary storage. Thus, it is unavailable to transfer it to the secondary storage because the data is deleted. In this case, the data is completely transferred (i.e. no resumption transfer process is required), and it is determined that the file was not deleted from the source storage prior to the backup process. Further it is deleted from the primary source storage. The secondary storage can be cloud storage). 
“to cause deletion from the one or more databases of information corresponding to the one or more of the plurality of files that have been deleted from the source storage device” (Bedadala [0431] [00183], deleting transaction log files from secondary storage associated with backup files. Files can be deleted from the primary storage once they transferred to the secondary storage).
Bedadala does not explicitly teache:
“one or more file offset.” 
“to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files”
Liao teaches:
“one or more file offset.” (Liao paragraph [0048] teaches determining number of bytes for a file as starting point from already transferred file segmented in order to resume failed file transferring process). 
“to determine whether the one or more of the plurality of files meets a resume criteria prior to the resumption of the file transfer operation for the one or more of the plurality of files” (Liao [0052-0053], teaches retransmission criteria for failed file.  The criteria set threshold values for the file transfer in order to retransmit the file according to the criteria). 
Both Bedadala and Liao teaches file transferring form a first device to a second device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedadala to include starting point for failed file transmission and to determine file retransmission criteria as disclosed by Liao, such inclusion improves continuing  failed file transferring from breakpoint, and to perform file transferring based on network condition associated with predetermined file transferring criteria (Liao [0048][0052]-[0053]). 

Regarding claims 3, 20, the combination of Bedadala and Liao teaches all the limitations of claims 1 and 18.
Liao teaches:
“wherein, in determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files has exceeded a threshold for a number of times to resume a failed file transfer operation” (Liao [0052-0053], determining whether number of file retransferring attempts exceeds a threshold value).
Both Bedadala and Liao teaches file transferring form a first device to a second device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedadala to configure file retransmitting criteria such as threshold value as disclosed by Liao, such inclusion helps to take an appropriate action regarding to cancel the file transferring or to retransfer the file (Liao [0052-0053]). 

Regarding claims 5,17 and 21, the combination of Bedadala and Liao teaches all the limitations of claims 1,14 and 18. 
Bedadala teaches:
“wherein said at least one processing platform is further configured: to cause deletion of one or more objects from the cloud storage platform corresponding to the one or more of the plurality of files that have been deleted from the source storage device;” (Bedadala [0431], deleting transaction log files from secondary storage associated with backup files. The secondary storage device can be cloud storage as discussed above with respect to claim 1). 
“and to cause omission of the one or more of the plurality of files that have been deleted from the source storage device from the resumed file transfer operation.” (Bedadala [0084] [0089], modifying or deleting data located at primary storage. Recovering deleted data from primary data storage using the backup data from the secondary storage. Therefore, the deleted data is not required to be retransmitted for the backup). 

Regarding claims 6, 22, and 24 the combination of Bedadala and Liao teaches all the limitations of claims 1,14 and 18.
Bedadala teaches:
 wherein, in determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is configured to determine whether the one or more of the plurality of files on the source storage device have been modified prior to resuming the file transfer operation for the one or more of the plurality of files.” (Bedadala [0092] [00163], when a primary data stored in primary storage changes, creating a copy of the data at the secondary storage device. Therefore, the backup copy is after the data change occurred at the primary storage. Furthermore, the backup operation is based on changes occulted on files). 

Regarding claims 7, 23 and 25, the combination of Bedadala and Liao teaches all the limitations of claim 6, 22 and 24.
Bedadala teaches:
“wherein said at least one processing platform is further configured: to cause deletion of one or more objects from the cloud storage platform corresponding to the one or more of the plurality of files that have been modified; and” (Bedadala [0431], deleting transaction log files from secondary storage associated with backup files. The secondary storage device can be cloud storage as discussed above with respect to claim 1). 
“to cause omission of the one or more of the plurality of files that have been modified from the resumed file transfer operation.  (Bedadala [0084] [0089], modifying or deleting data located at primary storage. Recovering deleted data from primary data storage using the backup data from the secondary storage. Therefore, the deleted data is not required to be retransmitted for the backup). 

Regarding claim 8, the combination of Bedadala and Liao teaches all the limitations of claim 6.
Bedadala teaches:
“ wherein, in determining whether the one or more of the plurality of files have been modified, said at least one processing platform is configured to compare one or more timestamps of the one or more of the plurality of files on the source storage device with one or more timestamps of the one or more of the plurality of files stored in one or more databases “ (Bedadala [00354][0494], comparing timestamp of transaction identifier with time timestamp of backup index and/or the one or more transaction logfiles. Comparing timestamps indicates file backup operation is performed. File backup operation can be triggered by file modification ([0160] [0092])). 

Regarding claim 9, the combination of Bedadala and Liao teaches all the limitations of claim 1.
Bedadala teaches:
“wherein, in determining whether the one or more of the plurality of files meets the resume criteria, said at least one processing platform is further configured to determine whether the one or more of the plurality of files has exceeded a file size threshold” (Bedadala [0183], data backup operation can be triggered when the data exceeds given size threshold).   

Regarding claim 10, the combination of Bedadala and Liao teaches all the limitations of claim 1.
Bedadala teaches:
“wherein said at least one processing platform is further configured to cause modification of a size of cloud objects for the one or more of the plurality of files to correspond to the identified one or more file offsets” (Bedadala [0421] [0431], modifying the size of the transaction log files to accommodate the backup operation. The transaction log files located at the secondary storage device which can be cloud storage as discussed above with respect to claim 1).  Examiner’s note: Bedadala teaches retransmitting interrupted files restarting point for the retransmitting. Liao teaches using determined number of bytes for the file retransmission. Thus, Liao teaches the “one or more file offsets” as discussed in claim 1, and the same rational is applicable to claim 10). 

Regarding claim 11, the combination of Bedadala and Liao teaches all the limitations of claim 1.
Bedadala teaches:
“wherein the said at least one processing platform is further configured to remove from the one or more databases the information corresponding to the one or more of the plurality of files following successful completion of the file transfer operation.” (Bedadala [0298] [0431], creating transaction log files regarding files backed up to a storage device.  Deleting the transaction log files from the storage). 

 Regarding claim 12, the combination of Bedadala and Liao teaches all the limitations of claim 1.
Bedadala teaches:
“wherein the information corresponding to the plurality of files comprises for each of the plurality of files at least one of an access timestamp, a modified timestamp, a changed timestamp, a file size, a file path, an object identifier, a read offset, a storage protocol and a number of times to a failed file transfer operation was resumed” (Bedadala [0340] [0344- 0345], the transaction log files include data attributes regarding the file backup process. The transaction log comprising plurality of information including transaction identifier). 

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala et al. (US 2021/0034571 hereinafter referred to as Bedadala) in view of Liao et al. (US2015/0127773 hereinafter referred to as Liao), and further in view of MacNeill (US 8,843,448 hereinafter referred to as MacNeill).

Regarding claim 13, the combination of Bedadala and Liao teaches all the limitations of claim 1.
Bedadala and Liao do not teach:
“wherein said at least one processing platform comprises a cloud tiering appliance” 
MacNeill teaches:
 “wherein said at least one processing platform comprises a cloud tiering appliance” (MacNeill col. 2 lines 6-25, using cloud tiering appliance for file backup operation).
Bedadala, Liao and MacNeill teaches file transferring form a first device to a second device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedadala and Liao to use cloud tiering appliance for backup operation as disclosed by MacNeill, such the cloud tiering appliance enables correct migration of directories between source and destination devices (MacNeill col 2 liens 25-30). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456                                                                                                                                                                                            
/HANNAH S WANG/            Primary Examiner, Art Unit 2456